Action against a receiver in foreclosure to recover for damages sustained as a result of personal injuries alleged to be due to the fall of a dumbwaiter, the supporting rope of which gave way after having become worn and defective. Order dismissing the complaint for failure to state a cause of action affirmed, with ten dollars costs and disbursements. (Woman’s Hospital v. Louhern Realty Corp., 266 N. Y. 123; followed in New York Life Ins. Co. v. Hazlitt Realty Corp., Id. 454; Coughlin v. Otis Elevator Company, 244 App. Div. 815; Horan v. O’Reilly, 245 id. 761.) Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.